Title: From Thomas Jefferson to Alexander Smyth, 17 January 1825
From: Jefferson, Thomas
To: Smyth, Alexander


Dear Sir
Monticello
Jan. 17. 25
I have duly recieved 4 proof sheets of your explanation of the Apocalypse, with your letters of Dec. 29. and Jan. 8. in the last of which you request that, so soon as I shall be of opinion that the explanation you have given is correct, I would express it in a letter to you. from this you must be so good as to excuse me, because I make it an invariable rule to decline ever giving opinions on new publications in any case whatever, no man on earth has less taste or talent for criticism than myself, and least and last of all should I undertake to criticise works on the Apocalypse. it is between 50. and 60. years since I read it, & I then considered it as merely the ravings of a Maniac, no more worthy, nor capable of explanation than the incoherences of our own nightly dreams. I was therefore well pleased to see, in your first proof-sheet, that it was said to be not the production of 5th John, but of Corinthus, a century after the death of that Apostle. Yet the change of the Author’s name does not lessen the extravagances of the composition. and come they from whomsoever they may, I cannot so far respect them as to consider them as an allegorical narrative of events, past or subsequent. there is not coherence enough in them to countenance any suite of rational ideas. you will judge therefore from this how impossible I think it that either your exploration, or that of any man in the heavens above, or on the earth beneath, can be a correct one. what has no meaning admits no explanation. and pardon me if I say, with the candor of friendship, that I think your time too valuable, and your understanding of too high an order, to be wasted on these paralogisms. you will percieve, I hope, also that I do not consider them as revelations of the supreme being, whom I would not so far blaspheme as to impute to him a pretension of revelation, couched at the same time in terms which, he would know, were never to be understood by those to whom they were addressed. in the candor of these observations, I hope you will see proofs of the confidence, esteem and respect which I truly entertain for you.Th: J